—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Taylor, J.), dated July 26, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs’ decedent was allegedly injured when he *418tripped and fell on a defective sidewalk. The most current map of the subject location, prepared by the “Big Apple Pothole & Sidewalk Protection Corp.”, and filed with the City of New York approximately seven months before the accident, did not contain the defect alleged by the plaintiffs in the area in question. Accordingly, as the City had no prior written notice of the complained of defect, the action against it was properly dismissed (see, Katz v City of New York, 87 NY2d 241; Welsh v City of New York, 258 AD2d 647; Dallal v City of New York, 257 AD2d 354; Halali v City of New York, 253 AD2d 849; Administrative Code of City of NY § 7-201 [c] [2]). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.